UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2013 ARQULE, INC. (Exact Name of Issuer as Specified in Charter) Delaware 000-21429 04-3221586 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19 Presidential Way Woburn, MA (Address of principal executive offices) (Zip code) (781) 994-0300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o
